IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1454
                              Filed April 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DALLAS LEROY HAWKINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gregory D. Brandt

(plea) and Carol L. Coppola (sentencing), District Associate Judges.



      Dallas Hawkins appeals his convictions for possession of crack cocaine

and operating while intoxicated. AFFIRMED.




      Molly E. Alley of Oliver Gravett Law Firm, P.C., Windsor Heights, for

appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.




      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


BOWER, Judge.

       Dallas Hawkins appeals his convictions for possession of crack cocaine

and operating while intoxicated (OWI), first offense. He claims his trial counsel

provided ineffective assistance by failing to investigate and challenge whether

the arresting officer had reasonable suspicion to request a preliminary breath

test. We affirm the conviction and preserve the ineffective-assistance claim for

possible postconviction-relief (PCR) proceedings.

       On March 14, 2014, Hawkins was arrested for OWI, possession of

marijuana, and possession of crack cocaine. On June 29, 2015, he pleaded

guilty to OWI, first offense, in violation of Iowa Code section 321J.2(2) (2013),

and possession of a controlled substance (crack cocaine), in violation of Iowa

Code section 124.401(5). As a result of the plea, the State agreed to dismiss

Hawkins’s other possession charge.             The district court, following the

recommendations in the plea agreement, sentenced Hawkins to one year of

incarceration with all but seven days suspended and an additional four days’

credit upon completion of an OWI second-offender program. The court imposed

fines of $1250 for the OWI charge and $315 for the possession charge. Hawkins

now appeals.

       Hawkins claims his trial counsel was ineffective for failing to investigate

the legality of the traffic stop and failing to challenge whether the arresting officer

had reasonable suspicion to request a preliminary breath test. We review claims

of ineffective assistance of counsel de novo. See State v. Finney, 834 N.W.2d
46, 49 (Iowa 2013). To prevail, Hawkins must show (1) counsel breached an

essential duty and (2) prejudice resulted. See Strickland v. Washington, 466
                                         3
U.S. 668, 687 (1984). The claim fails if either element is lacking. Anfinson v.

State, 758 N.W.2d 496, 499 (Iowa 2008). Generally, we do not resolve claims of

ineffective assistance of counsel on direct appeal and preserve such claims for

PCR proceedings. State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012). However,

we will address such claims on direct appeal when the record is sufficient to

permit a ruling. State v. Artzer, 609 N.W.2d 526, 531 (Iowa 2000).

      In making his ineffective-assistance claim, Hawkins relies heavily upon a

video captured from the police officer’s patrol car. This video was not filed in the

district court and is not a part of the record. Even if we had access to the video,

we could not consider it on appeal. See Iowa R. App. P. 6.801; see, e.g., State

v. Brigance, No. 12-1346, 2013 WL 1224102, at *1 (Iowa Ct. App. Mar. 27, 2013)

(declining to consider on appeal an affidavit not filed with the district court). We

find the record insufficient to address Hawkins’s ineffective assistance of counsel

claim. We affirm Hawkins’s convictions and preserve his ineffective-assistance

claim for a possible PCR proceeding.

      AFFIRMED.